Citation Nr: 1520501	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral shin splints. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & Mr. Y. V.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Petersburg Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015 the Veteran was afforded a hearing.  The hearing transcript is of record and the undersigned held the record open for thirty days for the Veteran to submit private treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral shin splints.  This claim requires additional development. 

At the March 2015 hearing, the Veteran's hearing witness testified that the Veteran was being treated for bilateral shin splints at the Tampa Health Clinic and most currently, the American Care Clinic.   Board Hearing Transcript at 7.  The undersigned held the record open for 30 days to provide the Veteran an opportunity to attempt to obtain such treatment records.  The Veteran did not submit these records or otherwise indicate whether they were available.  Thus, an attempt should be made to obtain these records on remand.

The Veteran's service treatment records (STRs) reflect that the Veteran was treated in-service for bilateral shin splints in October 1986.  The Veteran's STRs indicate that on June 1987 separation examination, the record was silent for bilateral shin splints.  The Veteran stated at the October 2010 Compensation and Pension (C&P) that she had problems with her shin splints after starting basic training and that she was diagnosed with shin splints and continued to have problems after service.  The examiner opined that the shin splints are less likely as not caused by or a result of the condition shown in active duty as the separation exam is silent and available medical records fail to document the chronicity of the claimed condition.

The VA opinion does not reflect that pertinent evidence, including the Veteran's lay statements, was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For instance, the examiner discussed only the medical records in his rationale.  The Veteran testified in the March 2015 Board hearing that her shin splints always hurt and continue to hurt.  Board Hearing Tr. at 5 and 6.  The Veteran stated that her shin splints began during basic training when she was given boots that were too big for her and that she had to tie them tightly near her shins.  She felt the marching and walking in them caused her shin splints.  Id. at 4.  As the examiner did not consider the Veteran's lay assertions of her in-service history or symptoms since then, the VA examination is not adequate and remand for a supplemental VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to obtain all treatment records relating to the Veteran's treatment with Tampa Health Clinic and American Care Clinic.

2.  After completion of the foregoing, send the Veteran's claims file to the examiner who conducted the October 2010 VA examination for an addendum opinion regarding the nature and etiology of the diagnosed bilateral shin splints.  If the examiner who provided the October 2010 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  If it is determined that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.  The examiner should address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral shin splints, is related to an incident of military service?

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding that she was first diagnosed with shin splints after tying her boots tightly around her shins and wearing them that way while marching and walking in basic training.   

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's statements, hearing testimony, and the clinical records.

The addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




